Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g50541g61k25.jpg]

3-YEAR CREDIT AGREEMENT

dated as of

November 20, 2009

Between

INTERNATIONAL PAPER COMPANY

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

CITIBANK, N.A.

as Syndication Agent

 

 

BNP PARIBAS, BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.

as Documentation Agents

THE ROYAL BANK OF SCOTLAND plc, UBS LOAN FINANCE LLC and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

$1,500,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    17

SECTION 1.03.

   Terms Generally    17

SECTION 1.04.

   Accounting Terms and Determinations    17

SECTION 1.05.

   Currencies; Currency Equivalents    18

ARTICLE II THE CREDITS

   18

SECTION 2.01.

   The Commitments; Borrowings by Approved Borrowers    18

SECTION 2.02.

   Loans and Borrowings    19

SECTION 2.03.

   Requests for Syndicated Borrowings    20

SECTION 2.04.

   Competitive Bid Procedure    21

SECTION 2.05.

   Funding of Borrowings    23

SECTION 2.06.

   Interest Elections    23

SECTION 2.07.

   Changes of Commitments    25

SECTION 2.08.

   Repayment of Loans; Evidence of Debt    25

SECTION 2.09.

   Prepayment of Loans    26

SECTION 2.10.

   Fees    27

SECTION 2.11.

   Interest    28

SECTION 2.12.

   Alternate Rate of Interest    29

SECTION 2.13.

   Increased Costs    29

SECTION 2.14.

   Break Funding Payments    30

SECTION 2.15.

   U.S. Taxes    31

SECTION 2.16.

   Foreign Taxes    32

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    33

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    34

SECTION 2.19.

   Expansion Option    35

SECTION 2.20.

   Defaulting Lenders    36

ARTICLE III REPRESENTATIONS AND WARRANTIES

   37

SECTION 3.01.

   Corporate Existence    37

SECTION 3.02.

   Financial Condition    37

SECTION 3.03.

   Litigation    37

SECTION 3.04.

   No Breach    37

SECTION 3.05.

   Corporate Action of the Obligors    38

SECTION 3.06.

   Approvals    38

SECTION 3.07.

   Use of Loans    38

SECTION 3.08.

   ERISA    38

SECTION 3.09.

   Taxes    38

SECTION 3.10.

   Investment Company Act    38

SECTION 3.11.

   Credit Agreements    38

SECTION 3.12.

   Hazardous Materials and Environmental Matters    39

SECTION 3.13.

   Full Disclosure    40

 

(i)



--------------------------------------------------------------------------------

SECTION 3.14.

   Anti-Terrorism Laws    40

SECTION 3.15.

   Existence of Approved Borrowers    40

SECTION 3.16.

   No Breach    40

SECTION 3.17.

   Corporate Action    41

SECTION 3.18.

   Approvals    41

SECTION 3.19.

   Taxes on Payments of Approved Borrowers    41

ARTICLE IV GUARANTEE

   41

SECTION 4.01.

   Guarantee    41

SECTION 4.02.

   Obligations Unconditional    41

SECTION 4.03.

   Reinstatement    42

SECTION 4.04.

   Subrogation    43

SECTION 4.05.

   Remedies    43

SECTION 4.06.

   Continuing Guarantee    43

SECTION 4.07.

   Release of Subsidiary Guarantors    43

SECTION 4.08.

   Right of Contribution    43

SECTION 4.09.

   List of Subsidiary Guarantors    43

ARTICLE V CONDITIONS

   44

SECTION 5.01.

   Effective Date    44

SECTION 5.02.

   Initial Loan to any Approved Borrower    45

SECTION 5.03.

   Each Credit Event    45

ARTICLE VI COVENANTS OF THE COMPANY

   46

SECTION 6.01.

   Financial Statements    46

SECTION 6.02.

   Litigation    47

SECTION 6.03.

   Corporate Existence, Etc.    47

SECTION 6.04.

   Insurance    48

SECTION 6.05.

   Use of Proceeds    48

SECTION 6.06.

   Additional Subsidiary Guarantors    48

SECTION 6.07.

   Prohibition of Fundamental Changes    48

SECTION 6.08.

   Limitation on Liens    49

SECTION 6.09.

   Total Debt to Total Capital Ratio    51

SECTION 6.10.

   Minimum Consolidated Net Worth    51

ARTICLE VII EVENTS OF DEFAULT

   51

ARTICLE VIII THE ADMINISTRATIVE AGENT

   53

ARTICLE IX MISCELLANEOUS

   55

SECTION 9.01.

   Notices    55

SECTION 9.02.

   Waivers; Amendments    57

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    58

SECTION 9.04.

   Successors and Assigns    59

SECTION 9.05.

   Survival    62

SECTION 9.06.

   Counterparts; Integration; Effectiveness    62

SECTION 9.07.

   Severability    62

 

(ii)



--------------------------------------------------------------------------------

SECTION 9.08.

   Right of Setoff    62

SECTION 9.09.

   Governing Law; Jurisdiction; Etc.    63

SECTION 9.10.

   Waiver Of Jury Trial    63

SECTION 9.11.

   Headings    64

SECTION 9.12.

   Treatment of Certain Information; Confidentiality    64

SECTION 9.13.

   European Monetary Union    64

SECTION 9.14.

   Judgment Currency    66

SECTION 9.15.

   USA PATRIOT Act    67

 

SCHEDULE I

   -    Commitments

SCHEDULE II

   -    Material Agreements

SCHEDULE III

   -    Approved Borrowers

SCHEDULE IV

   -    MCR COST

SCHEDULE V

   -    Existing Liens

SCHEDULE VI

   -    Subsidiary Guarantors

EXHIBIT A

   -    Form of Assignment and Assumption

EXHIBIT B-1

   -    Form of Opinion of Debevoise & Plimpton LLP

EXHIBIT B-2

   -    Forms of Opinions of Internal Counsels to the Company

EXHIBIT B-3

   -    Form of Opinion of Potter Anderson & Corroon LLP

EXHIBIT C

   -    Form of Officer’s Certificate

EXHIBIT D-1

   -    Form of Designation Letter

EXHIBIT D-2

   -    Form of Termination Letter

EXHIBIT E

   -    Form of Increasing Lender Supplement

EXHIBIT F

   -    Form of Augmenting Lender Supplement

EXHIBIT G

   -    Form of Joinder Agreement

 

(iii)



--------------------------------------------------------------------------------

3-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of November 20, 2009,
between INTERNATIONAL PAPER COMPANY, the SUBSIDIARY GUARANTORS, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Company has requested that the Lenders (as hereinafter defined) make loans
to the Company and to Approved Borrowers (as so defined) in an aggregate
principal amount not exceeding $1,500,000,000 at any one time outstanding. The
Lenders are prepared to make such loans upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as Administrative Agent for
the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory section.

“Alternate Base Rate” means, for any day, a fluctuating interest rate per annum
in effect from time to time, which rate per annum shall at all times be equal to
the highest of (a) the rate of interest announced publicly by JPMCB in New York,
New York, from time to time, as JPMCB’s prime rate on such day, (b) 0.50% per
annum above the Federal Funds Effective Rate in effect on such day and
(c) 1% per annum above the Adjusted Eurocurrency Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day); provided that, for the avoidance of doubt, the Adjusted
Eurocurrency Rate for any day shall be based on LIBOR for deposits in Dollars as
reported on the Screen or, if such service is not available, by any other
generally recognized financial information service as of 11:00 a.m. (London
time) on such day. Each change in any interest rate provided for herein based
upon the Alternate Base Rate resulting from a change in the Alternate Base Rate
shall take effect at the time of such change in the Alternate Base Rate.

 

-1-



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to the facility fees payable
hereunder, or with respect to any Syndicated Loan, as the case may be, the
applicable rate per annum set forth below under the caption “Facility Fee” or
“Eurocurrency Margin” and/or “ABR Margin”, respectively, based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Senior unsecured non-credit
enhanced debt rating

S&P/Moody’s

   Facility Fee    Eurocurrency Margin    ABR
Margin A-/A3


or above

   30.0 bps    170.0 bps    70.0 bps BBB+/Baa1    37.5 bps    212.5 bps    112.5
bps BBB/Baa2    50.0 bps    250.0 bps    150.0 bps BBB-/Baa3    62.5 bps   
262.5 bps    162.5 bps BB+/Ba1    75.0 bps    300.0 bps    200.0 bps BB/Ba2


or lower

   100.0 bps    325.0 bps    225.5 bps

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the Applicable Rate shall be based on the
higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
(on its own behalf and on behalf of each Approved Borrower) and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

-2-



--------------------------------------------------------------------------------

“Approved Borrower” means (i) each of the entities set forth on Schedule III and
(ii) any Wholly Owned Consolidated Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent and as to
which a Termination Letter shall not have been delivered to the Administrative
Agent, which Subsidiary has been approved as a borrower hereunder by the
Administrative Agent, all in accordance with Section 2.01(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Company and each Approved Borrower.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Syndicated Eurocurrency Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type and Currency). For purposes hereof, the date
of a Syndicated Borrowing comprising one or more Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loan or Loans.

“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan (other than any such Loan
denominated in Euros), or to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation or conversion of or into, or the
Interest Period for, a Eurocurrency Borrowing (other than any such Borrowing
denominated in Euros), or to a notice by the Company with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also (i) a day (other than a Saturday or Sunday) on which commercial
banks are open for general business in London and (ii) if the applicable
Currency is a Foreign Currency (other than Euros) that is also a day on which
commercial banks are open for general business in the Principal Financial Center
for such

 

-3-



--------------------------------------------------------------------------------

Currency and (c) if such day relates to a Competitive Bid Request or Competitive
Bid for a Competitive Eurocurrency Loan denominated in Euros, or to a borrowing
or continuation of, a payment or prepayment of principal of or interest on, or
the Interest Period for, any Borrowing denominated in Euros, or to a notice by
the Company with respect to any such borrowing, continuation, payment,
prepayment or Interest Period, that is also a Target Operating Day.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans or
Competitive Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.07, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 and (c) increased from time to
time pursuant to Section 2.19. The initial amount of each Lender’s Commitment is
set forth on Schedule I or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,500,000,000.

“Commitment Termination Date” means November 20, 2012.

“Communications” has the meaning assigned to such term in Section 9.01(b).

“Company” means International Paper Company, a New York corporation.

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

-4-



--------------------------------------------------------------------------------

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the cost of treasury shares.

provided, however, the foregoing calculation shall not take into account any
(i) impairment of goodwill arising under FASB 142 regardless of whether such
impairment arises prior to or after the date hereof and (ii) election to value
any Indebtedness or other liabilities at “fair value”, as further described in
Section 1.04(a).

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Currency” means Dollars or any Foreign Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it hereunder
unless such Lender’s failure to fund such Loan is based on such Lender’s good
faith determination that the conditions precedent to funding such Loan under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, (b) notified the Company,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under (i) this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans unless subject to a good faith dispute based on such Lender’s
good faith determination that the conditions precedent to funding such Loan
under this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing of such determination, provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become

 

-5-



--------------------------------------------------------------------------------

the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e) the Company and the
Administrative Agent shall agree in writing that such Lender intends, and has
all approvals required to enable it, to continue to perform its obligations as a
Lender hereunder; provided, that a Lender shall not become a Defaulting Lender
solely as the result of (x) the acquisition or maintenance of an ownership
interest in such Lender or a Person controlling such Lender or (y) the exercise
of control over a Lender or a Person controlling such Lender, in the case of
each of (x) and (y), by a Governmental Authority or an instrumentality thereof.

“Designation Letter” has the meaning assigned to such term in Section 2.01(b).

“Dollar Equivalent” means, with respect to any Borrowing denominated in any
Foreign Currency, the amount of Dollars that would be required to purchase the
amount of the Foreign Currency of such Borrowing on the date two Business Days
prior to the date of such Borrowing (or, in the case of any determination made
under Section 2.09(b) or redenomination under the last sentence of
Section 2.17(a), on the date of determination or redenomination therein referred
to), based upon the spot selling rate at which the Administrative Agent offers
to sell such Foreign Currency for Dollars in the London foreign exchange market
at approximately 11:00 a.m., London time, for delivery two Business Days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 9.02).

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations, restricted stock units or other equivalents,
including membership interests (however designated, whether voting or
nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that

 

-6-



--------------------------------------------------------------------------------

confers on a Person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the date hereof, and any right to purchase or
acquire such equity, including warrants and options, but excluding debt
securities convertible or exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or Borrowing, the Adjusted Eurocurrency Rate, or (b) in the case of a
Competitive Loan or Borrowing, the Eurocurrency Rate.

“Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in any Currency, the rate appearing on the Screen at the
Specified Time on the Quotation Date for such Currency, as IBOR for deposits
denominated in such Currency with a maturity comparable to such Interest Period.
In the event that such rate is not available on the Screen at such Specified
Time for any reason, then, unless the last sentence of Section 9.13(e) is
applicable, the Eurocurrency Rate for such Interest Period shall be the rate at
which deposits in such Currency in the amount of $5,000,000 (or its equivalent
in the applicable Foreign Currency) and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at the
Specified Time on the Quotation Date; provided that the Eurocurrency Rate for
any Eurocurrency Borrowing for any Interest Period denominated in Sterling shall
be increased by the MCR Cost.

“Eur-IBOR” means for Euros, the rate at which deposits denominated in Euros are
offered to leading banks in the Brussels interbank market.

“Euros” has the meaning assigned to such term in Section 9.13(a).

 

-7-



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means (i) any Foreign Subsidiary of the Company or a
Subsidiary of a Foreign Subsidiary of the Company; (ii) any Subsidiary of the
Company that has total assets (on a consolidated basis with its Subsidiaries) of
less than $100.0 million; (iii) any Special Purpose Subsidiary; (iv) Shorewood
Packaging Corporation, a Delaware corporation; provided that such Subsidiary
does not guarantee any other Indebtedness; (v) Sustainable Forest LLC, a
Delaware limited liability company; provided that such Subsidiary shall cease to
be an Excluded Subsidiary pursuant to this clause (v) if, within 18 months of
June 16, 2008, it does not enter into definitive agreements with third parties
for the sale, or other bona fide financing transaction relating to the
disposition, of substantially all of its assets (other than (x) Equity Interests
in entities that are Subsidiary Guarantors and (y) other assets such that, not
taking into account such Equity Interests in or assets of entities that are
Subsidiary Guarantors, it would satisfy the test under clause (ii) above) or
does not consummate such sale or other bona fide financing transaction within 27
months of the date hereof, and provided further that prior to such sale or other
bona fide financing transaction, it shall not guarantee any other Indebtedness;
and (vi) any Subsidiary of the Company that is subject to regulation as an
insurance company (or is a Subsidiary of a Subsidiary of the Company that is
subject to regulation as an insurance company); provided that the total assets
of the Excluded Subsidiaries (each on a consolidated basis with its
Subsidiaries) described in clause (ii) shall not exceed 10% of all assets of the
Company and its Subsidiaries (excluding the Excluded Subsidiaries described in
clause (i), (iii), (iv) or (vi)) and the Company shall designate such
Subsidiaries as it selects to cease being Excluded Subsidiaries as necessary in
order to comply with this proviso (in which case, such Subsidiaries shall no
longer be deemed to be Excluded Subsidiaries pursuant to clause (ii)).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which such Borrower is
located, (c) any taxes imposed on a Foreign Lender or the Administrative Agent
as a result of such Lender’s or the Administrative Agent’s (in the event the
Lender acting as Administrative Agent is a Foreign Lender) failure to satisfy
the reporting requirements as set forth in any statute enacted (or regulation or
administrative guidance promulgated thereunder) after the date hereof that is
based on, or similar to, the “Foreign Account Tax Compliance Act of 2009 (HR
3933, S. 1934)” and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.18(b)), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.15(e), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 2.15(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such date (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by JPMCB from three
Federal funds brokers of recognized standing selected by it.

 

-8-



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.

“Foreign Lender” means any Lender that is organized under the laws of a Foreign
Jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
Foreign Jurisdiction; provided that a Foreign Subsidiary Holding Company will be
deemed a Foreign Subsidiary.

“Foreign Subsidiary Holding Company” means a foreign subsidiary holding company
as reasonably determined by the Company that has not guaranteed any Indebtedness
for borrowed money of the Company or any of its Subsidiaries that is not a
Foreign Subsidiary.

“Foreign Taxes” means, with respect to any Approved Borrower organized under a
Foreign Jurisdiction, all present and future income, stamp, registration and
other taxes and levies, imposts, deductions, charges, compulsory loans and
withholdings whatsoever, and all interest, penalties or similar amounts with
respect thereto, now or hereafter imposed, assessed, levied or collected by such
Foreign Jurisdiction, or any political subdivision or taxing authority thereof
or therein, or by any federal or other association of or with which such Foreign
Jurisdiction may be a member or associated, on or in respect of this Agreement,
the Loans made to such Approved Borrower, the recording, registration,
notarization or other formalization of any thereof, the enforcement thereof or
the introduction thereof in any judicial proceedings, or on or in respect of any
payments of principal, interest, premiums, charges, fees or other amounts made
on, under or in respect of any thereof, excluding, however income taxes imposed
upon the overall net income of any Lender organized under the laws of such
Foreign Jurisdiction and having an applicable lending office in such Foreign
Jurisdiction.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any

 

-9-



--------------------------------------------------------------------------------

Person, or a guarantee of the payment of dividends or other distributions upon
the stock of any corporation, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of his, her or its
obligations or an agreement to assure a creditor against loss, and including
causing a bank to open a letter of credit for the benefit of another Person, but
excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

“Guarantors” means, collectively, the Company and the Subsidiary Guarantors.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“IBOR” means (a) for all Currencies other than Euros, LIBOR and (b) for Euros,
Eur-IBOR.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Index Debt” means senior, unsecured, long-term debt securities that is not
guaranteed by any other Person or subject to any other credit enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by a Borrower to convert or continue
a Syndicated Borrowing in accordance with Section 2.06.

“Interest Payment Date” means the Commitment Termination Date and (a) with
respect to any ABR Loan, each Quarterly Date, (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period for a Eurocurrency Loan that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period and
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
therefor and, in the case of any Interest Period for a Fixed Rate Loan that is
more

 

-10-



--------------------------------------------------------------------------------

than 90 days long (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Loan.

“Interest Period” means:

(a) for any Borrowing (other than an ABR Borrowing), the Interest Period of the
Loan or Loans constituting such Borrowing;

(b) for any Syndicated Eurocurrency Loan, the period commencing on the date of
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter or, with respect to such
portion of any Syndicated Eurocurrency Loan denominated in Euros that is
scheduled to be repaid on the Commitment Termination Date, a period of less than
one month’s duration commencing on the date of such Loan and ending on the
Commitment Termination Date, as specified in the applicable Borrowing Request or
Interest Election Request;

(c) for any Competitive Eurocurrency Loan, the period commencing on the date of
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (provided that in no event
shall any such Interest Period end after the Commitment Termination Date) or,
with respect to such portion of any Competitive Eurocurrency Loan denominated in
a Foreign Currency that is scheduled to be repaid on the Commitment Termination
Date, a period of less than one month’s duration commencing on the date of such
Loan and ending on the Commitment Termination Date, as specified in the
applicable Competitive Bid Request; and

(d) for any Fixed Rate Loan, the period (which shall not be less than 30 days or
more than 360 days) commencing on the date of such Loan and ending on the date
specified in the applicable Competitive Bid Request (provided that in no event
shall any Interest Period for a Fixed Rate Loan end after the Commitment
Termination Date);

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Commitment Termination Date that is permitted to be of less
than one month’s duration as provided in this definition) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and, in the case of a Syndicated Loan,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“IPISA” means International Paper Investments S.A., a French corporation.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G.

“JPMCB” means JPMorgan Chase Bank, N.A.

 

-11-



--------------------------------------------------------------------------------

“Kwidzyn” means International Paper - Kwidzyn sp. z o.o., a Polish joint stock
company.

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Celouse et Papiers de Pologne, S.A., a French
corporation.

“Lead Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers and joint bookrunners in respect
of the credit facility hereunder.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to Section 2.19 or pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“LIBOR” means for all Currencies other than Euros, the rate at which deposits
denominated in such Currency are offered to leading banks in the London
interbank market.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Company or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurocurrency Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurocurrency Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

“Material Subsidiary” means any Subsidiary of the Company that (a) is an
Approved Borrower or (b) has total assets equal to 5% or more of Consolidated
Net Worth.

“Maturity Date” means the Commitment Termination Date (and if such date is not a
Business Day, then the next preceding Business Day).

 

-12-



--------------------------------------------------------------------------------

“MCR Cost” means, with respect to any Lender, the cost imputed to such Lender of
compliance with the Mandatory Cost Rate requirements of the Bank of England
during the relevant period, determined in accordance with Schedule IV.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Company or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Notice” has the meaning assigned to such term in Section 9.01(a).

“Obligors” means the Borrowers and the Subsidiary Guarantors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Company or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or
(ii) Indebtedness of the Company, IPISA or International Paper S.A., a French
corporation, that constitutes Indebtedness of such Person due solely to the
pledge, on a non-recourse basis, by such Person of Indebtedness or capital stock
of any Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn
Entity to any other Person or Persons or (iii) Indebtedness of the Company or
any Subsidiary

 

-13-



--------------------------------------------------------------------------------

incurred to finance the acquisition, construction or development of Project
Assets (as defined in Section 6.08(h)); provided in the case of this clause
(iii) that (x) such Indebtedness is non-recourse to any other assets and (y) the
aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Quotation Date” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency the date two Business Days prior to the commencement
of such Interest Period, provided that if market practice differs in the
relevant interbank market for any Foreign Currency, the “Quotation Date” for
such Foreign Currency shall be determined by the Administrative Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant interbank
market on more than one day, the “Quotation Date” shall be the last of such
days).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulations D, U and X” means, respectively, Regulations D, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (provided that,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, the outstanding Competitive Loans of
the Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders).

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Syndicated Loans at such
time.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Screen” means, for any Currency, the relevant display page for IBOR for such
Currency (as determined by the Administrative Agent) on the Reuters Monitor
Money Rates Service; provided that, if the Administrative Agent determines that
there is no such relevant display page for IBOR for such

 

-14-



--------------------------------------------------------------------------------

Currency, “Screen” shall mean the relevant display page for IBOR for such
Currency (as determined by the Administrative Agent) on the Reuter Monitor Money
Rates Service. As of the date hereof, the relevant display page for IBOR for all
Currencies other than Euros is LIBOR01 Page, and the relevant display page for
IBOR for Euros is Page 248.

“Specified Time” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (a) for all Currencies other than English Pounds
Sterling or Euros, approximately 11:00 a.m., London time, on the relevant
Quotation Date, (b) for English Pounds Sterling, approximately 11:00 a.m.,
London time, on the relevant Quotation Date and (c) for Euros, approximately
11:00 a.m., Brussels time, on the relevant Quotation Date.

“Special Purpose Subsidiary” means any special purpose Subsidiary that was
created in connection with, and is party to, any financing transaction involving
promissory notes or letters of credit or any other securitization transaction
and is prohibited from providing guarantees without the consent of a third
party. For the avoidance of doubt, Blue Sky Timber Properties LLC, Southland
Timber Holdings LLC and Southeast Timber, Inc. shall each be deemed to be a
Special Purpose Subsidiary so long as they (i) continue their existing structure
as described to the Lead Arrangers prior to the date hereof and (ii) do not
guarantee any other Indebtedness to third parties and are prohibited from
providing guarantees without the consent of a third party.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to any Person, (a) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person and (b) any partnership or other entity in which such Person and/or
one or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50%. “Wholly Owned Subsidiary” means any Subsidiary
of which all of such shares or ownership interests, other than (in the case of a
corporation) directors’ qualifying shares, are owned or controlled by such
Person and/or one or more Wholly Owned Subsidiaries of such Person.

“Subsidiary Guarantors” means each Subsidiary of the Company listed on Schedule
VI, and each other Subsidiary of the Company that is or becomes a party to this
Agreement pursuant to Section 6.06.

“Syndicated Loan” means a Loan made pursuant to Section 2.01.

 

-15-



--------------------------------------------------------------------------------

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth”.

“Tangible Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets of the Company and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

“Target Operating Day” has the meaning assigned to such term in Section 9.13(a).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Letter” has the meaning assigned to such term in Section 2.01(b).

“Total Assets” means, at any time, the total assets of the Company and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP.

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Company and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

“Transferred Guarantor” has the meaning assigned to such term in Section 4.07.

“Wholly Owned Consolidated Subsidiary” means a Consolidated Subsidiary that is a
Wholly Owned Subsidiary of the Company.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

-16-



--------------------------------------------------------------------------------

“2006 Credit Agreement” means the 5-Year Credit Agreement dated as of March 31,
2006 between the Company, each of the lenders party thereto and JPMCB, as
Administrative Agent.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, the Eurocurrency Rate
or a Fixed Rate.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Syndicated Eurocurrency Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Syndicated Borrowing”), by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Syndicated Eurocurrency Borrowing”).
Loans and Borrowings may also be identified by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, until
the first financial statements are delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles applied on a basis consistent with that used in
the preparation of the latest annual or quarterly financial statements furnished
to the Lenders pursuant to Section 6.01 unless (i) the Company shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (ii) the Required Lenders shall so object in
writing within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02). Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be

 

-17-



--------------------------------------------------------------------------------

construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein.

(b) Descriptions of Material Variations. The Company shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Company will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

SECTION 1.05. Currencies; Currency Equivalents. At any time, any reference in
any provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in
Section 2.09(b) and the last sentence of Section 2.17(a), for purposes of
determining (i) whether the amount of any Borrowing, together with all other
Borrowings then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Commitments, (ii) the
aggregate unutilized amount of the Commitments and (iii) the outstanding
aggregate principal amount of Borrowings, the outstanding principal amount of
any Borrowing that is denominated in any Foreign Currency shall be deemed to be
the Dollar Equivalent of the amount of the Foreign Currency of such Borrowing
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Borrowing”). Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments; Borrowings by Approved Borrowers.

(a) The Commitments. Subject to the terms and conditions set forth herein, each
Lender agrees to make Syndicated Loans in Dollars or in Euros to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (ii) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Syndicated Loans.

 

-18-



--------------------------------------------------------------------------------

(b) Borrowings by Approved Borrowers. The Company may, at any time or from time
to time during the Availability Period, designate one or more Wholly Owned
Consolidated Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent not less than 10 days prior to the proposed effective date
therefor, a letter (a “Designation Letter”) in duplicate, substantially in the
form of Exhibit D-1, duly completed and executed by the Company and such
Subsidiary. Following the delivery of a Designation Letter pursuant to this
Section 2.01(b), the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. Upon approval by the
Administrative Agent acting in consultation with the Lenders (which approval
shall not be unreasonably withheld, delayed or conditioned) of such Subsidiary
as an Approved Borrower, which approval shall be evidenced by the Administrative
Agent signing and returning to the Company a copy of such Designation Letter,
such Subsidiary shall be an Approved Borrower. If the Company shall designate as
an Approved Borrower hereunder any Subsidiary not organized under the laws of
the United States or any State thereof, any Lender may, with notice to the
Administrative Agent and the Company, fulfill its Commitment by causing an
Affiliate of such Lender to act as the Lender in respect of such Approved
Borrower (and such Lender shall, to the extent of Loans made to such Approved
Borrower, be deemed for all purposes hereof to have pro tanto assigned such
Loans to such Affiliate in compliance with the provisions of Section 9.04),
provided that, such Affiliate is not entitled at the time of designation to any
greater payment under Section 2.16 than such Lender. So long as all principal
and interest on all Loans of any Approved Borrower and all other amounts payable
by such Approved Borrower hereunder have been paid in full, the Company may
terminate its status as an Approved Borrower hereunder by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit D-2, duly completed and executed by the Company and such
Approved Borrower. Any Termination Letter furnished in accordance with this
Section shall be effective upon receipt by the Administrative Agent.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Approved Borrower shall not affect any obligation of such Approved
Borrower theretofore incurred.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Currency and Type made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, (i) each Syndicated Borrowing shall
be constituted entirely of ABR Loans or of Eurocurrency Loans denominated in a
single Currency as the respective Borrower may request in accordance herewith,
and (ii) each Competitive Borrowing shall be constituted entirely of
Eurocurrency Loans or Fixed Rate Loans denominated in a single Currency as the
respective Borrower may request in accordance herewith. Each ABR Loan shall be
denominated in Dollars. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Syndicated Borrowing, such Syndicated Borrowing
shall be in an aggregate amount of $15,000,000 or a larger multiple of
$1,000,000 (or, in either case, the U.S.

 

-19-



--------------------------------------------------------------------------------

Dollar Equivalent thereof); provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an aggregate amount equal to
$15,000,000 or a larger multiple of $1,000,000 (or, in either case, the U.S.
Dollar Equivalent thereof). Borrowings of more than one Class, Currency and Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of fifteen Syndicated Eurocurrency Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request, or to
elect to convert to or continue as a Syndicated Eurocurrency Borrowing, any
Borrowing if the Interest Period requested therefor would end after the Maturity
Date.

SECTION 2.03. Requests for Syndicated Borrowings. To request a Syndicated
Borrowing, a Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company (on its own
behalf or, as applicable, on behalf of an Approved Borrower), promptly followed
by telephonic confirmation of such request) in the case of a Syndicated
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Syndicated Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Company (on its own behalf or, as applicable, on behalf of an Approved
Borrower)) not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Syndicated Eurocurrency Borrowing denominated in Euros), in each
case before the date of the proposed Borrowing or (b) by telephone in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request described above and signed
by the Company (on its own behalf or, as applicable, on behalf of an Approved
Borrower). Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the aggregate amount and Currency of the requested
Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(iv) in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing unless Euros has been
specified, in which case the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in Euros. If no Interest Period is specified
with respect to any requested Syndicated Eurocurrency Borrowing, (i) if the
Currency specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be made instead as an ABR Borrowing,
and (ii) if the Currency specified for such Borrowing is Euros, the

 

-20-



--------------------------------------------------------------------------------

respective Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no election as to the Currency of a Syndicated Borrowing is
specified, then the requested Syndicated Borrowing shall be denominated in
Dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Competitive Bid Procedure.

(a) Requests for Bids by the Borrowers. Subject to the terms and conditions set
forth herein, from time to time during the Availability Period a Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans denominated in Dollars or in any
Foreign Currency; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total Commitments. To request Competitive Bids, a Borrower
shall notify the Administrative Agent of such request by telephone, in the case
of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, four
Business Days (or, in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, 11:00 a.m., London time, five Business Days) before the date
of the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time (or, in the case of a Fixed Rate Borrowing
denominated in a Foreign Currency, 10:00 a.m., London time) two Business Days,
before the date of the proposed Borrowing; provided that the Borrowers may in
the aggregate submit up to (but not more than) three Competitive Bid Requests on
the same day, and a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Company (on behalf of
itself or, as applicable, an Approved Borrower). Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrower and the aggregate amount and Currency of the requested
Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Competitive Eurocurrency Borrowing, not later than

 

-21-



--------------------------------------------------------------------------------

9:30 a.m., New York City time, three Business Days (or, in the case of a
Competitive Eurocurrency Borrowing denominated in a Foreign Currency, 9:30 a.m.,
London time, four Business Days) before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time (or, in the case of a Fixed Rate Borrowing denominated in a
Foreign Currency, 9:30 a.m., London time), on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be $15,000,000 or a larger multiple of $1,000,000
(or, in either case, the U.S. Dollar Equivalent thereof) and which may equal the
entire principal amount of the Competitive Borrowing requested by the respective
Borrower) of the Competitive Loan or Loans that such Lender is willing to make,
(ii) the Competitive Bid Rate or Competitive Bid Rates at which such Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period for each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the respective Borrower by telecopy of the Competitive Bid Rate
and the principal amount specified in each Competitive Bid and the identity of
the Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the Borrowers. Subject only to the provisions of this
paragraph, a Borrower may accept or reject any Competitive Bid. Such Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent such
Borrower has decided to accept or reject each Competitive Bid, in the case of a
Competitive Eurocurrency Borrowing, not later than 10:30 a.m., New York City
time, three Business Days (or, in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, 2:00 p.m., London time, four Business Days)
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time (or, in the
case of a Fixed Rate Borrowing denominated in a Foreign Currency, 10:30 a.m.,
London time), on the proposed date of the Competitive Borrowing; provided, that
(i) the failure of such Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, such Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this proviso, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a principal amount of
$15,000,000 or a larger multiple of $1,000,000 (or, in either case, the U.S.
Dollar Equivalent thereof); provided further that if a Competitive Loan must be
in an amount less than $15,000,000 because of the provisions of clause (iv) of
the first proviso of this paragraph, such Competitive Loan may be in an amount
of $1,000,000 or any multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to such clause (iv) the amounts shall
be rounded to multiples of $1,000,000 in a manner determined by the Company. A
notice given by any Borrower pursuant to this paragraph shall be irrevocable.

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

 

-22-



--------------------------------------------------------------------------------

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the respective Borrower at least one quarter of an
hour earlier than the time by which the other Lenders are required to submit
their Competitive Bids to the Administrative Agent pursuant to paragraph (b) of
this Section.

(g) Continuing Obligations of Lenders. The extension of any Competitive Loan by
any Lender shall not constitute utilization of such Lender’s Commitment
hereunder, and such Lender shall remain obligated (as provided in
Section 2.17(c)) to make Loans in an amount equal to its pro rata share of the
aggregate Commitments under this Agreement, provided that in no event shall the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of outstanding Competitive Loans at any time exceed the total Commitments.

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the respective Borrower
by promptly crediting the amounts so received, in like funds, to an account
maintained with the Administrative Agent in New York City and designated by such
Borrower in the applicable Borrowing Request or Competitive Bid Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the respective Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the Federal
Funds Effective Rate or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections.

(a) Elections by Borrowers for Syndicated Borrowings. Each Syndicated Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Syndicated Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, a Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Syndicated
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided, however, that (i) a Syndicated Borrowing denominated
in one Currency may not be continued as, or converted to, a Syndicated Borrowing
in a different Currency, (ii) no Syndicated Eurocurrency Borrowing denominated
in Euros may be continued if, after giving effect thereto, the sum of the
Revolving Credit Exposures plus

 

-23-



--------------------------------------------------------------------------------

the aggregate principal amount of outstanding Competitive Loans would exceed the
aggregate Commitments, and (iii) a Syndicated Eurocurrency Borrowing denominated
in Euros may not be converted to a Borrowing of a different Type. A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings, which may not be converted or
continued.

(b) Notice of Elections. To make an election pursuant to this Section, a
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Company were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (on behalf of itself or, as applicable, on behalf of an Approved
Borrower).

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

If any such Interest Election Request requests a Eurocurrency Borrowing (whether
denominated in Dollars or a Foreign Currency) but does not specify an Interest
Period, then the respective Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If a Borrower fails to deliver a timely
Interest Election Request with respect to a Syndicated Eurocurrency Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, (i) if such Borrowing is denominated in Dollars, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing, and (ii) if such Borrowing is denominated in Euros, the Company shall
be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the

 

-24-



--------------------------------------------------------------------------------

Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (A) no outstanding Syndicated Borrowing may be converted
to or continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid,
each Syndicated Eurocurrency Borrowing shall be converted to an ABR
Borrowing (and any such Syndicated Eurocurrency Borrowing denominated in Euros
shall be redenominated in Dollars at the time of such conversion to an ABR
Borrowing) at the end of the Interest Period therefor.

SECTION 2.07. Changes of Commitments.

(a) Scheduled Termination. Unless previously terminated the aggregate amount of
the Commitments shall terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate or
from time to time reduce the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is $15,000,000 or a larger multiple
of $1,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Syndicated Loans in
accordance with Section 2.09, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Loans made to such Borrower on the Maturity
Date, and

(ii) to the Administrative Agent for account of the respective Lender the then
unpaid principal amount of each Competitive Loan of such Lender made to such
Borrower on the last day of the Interest Period therefor.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the respective Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings. If a Borrower fails to make a timely selection of
the Borrowing or Borrowings to be

 

-25-



--------------------------------------------------------------------------------

repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of such Borrower and, second, to other Borrowings of such
Borrower in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first), and for these purposes, Competitive Loans shall be deemed to be in the
same Class as Syndicated Loans. Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of a Borrower to
repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to a Borrower
be evidenced by a promissory note. In such event, such Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
subject to the requirements of this Section; provided that no Borrower shall
have the right to prepay any Competitive Loan without the prior consent of the
Lender thereof.

(b) Mandatory Prepayments.

(i) Determination of Amount Outstanding. On each Quarterly Date and promptly
upon the receipt by the Administrative Agent of a Currency Valuation Notice (as
defined below), the Administrative Agent shall determine the sum of the
aggregate Revolving Credit Exposure plus the aggregate outstanding principal
amount of all Competitive Loans. For the purpose of this determination, the
outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan, determined as of such Quarterly Date or, in the
case of a Currency Valuation Notice received by the Administrative Agent prior
to 11:00 a.m., New York City time, on a Business

 

-26-



--------------------------------------------------------------------------------

Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received. Upon making such determination, the Administrative Agent
shall promptly notify the Lenders and the Company thereof.

(ii) Prepayment. If, on the date of such determination such sum exceeds 105% of
the aggregate amount of the Commitments as then in effect, the Borrowers shall,
if requested by the Required Lenders (through the Administrative Agent), prepay
the Syndicated Loans and Competitive Loans in such amounts as shall be necessary
so that after giving effect thereto the sum of the aggregate Revolving Credit
Exposure plus the aggregate outstanding principal amount of all Competitive
Loans does not exceed the Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the sum of the aggregate Revolving Credit Exposure plus the aggregate
outstanding principal amount of all Competitive Loans. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any rolling three month period. Any prepayment
pursuant to this paragraph shall be applied, first, to Syndicated Loans
outstanding and second, to Competitive Loans outstanding.

(c) Notices, Etc. Each Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment to be made by it
hereunder (i) in the case of prepayment of a Syndicated Eurocurrency Borrowing
or of a Competitive Borrowing, not later than 11:00 a.m., New York City time
(or, in the case of a Borrowing denominated in a Foreign Currency, 11:00 a.m.,
London time), two Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Syndicated Borrowing or Competitive Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Syndicated Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11 and shall be made in the manner
specified in Section 2.08(b).

SECTION 2.10. Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable on each Quarterly Date and on the earlier of the
date the Commitments

 

-27-



--------------------------------------------------------------------------------

terminate and the Commitment Termination Date, commencing on the first such date
to occur after the date hereof; provided that any facility fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted Eurocurrency Rate for the Interest Period
for such Borrowing plus the Applicable Rate or (ii) in the case of a Competitive
Eurocurrency Borrowing, the Eurocurrency Rate for the Interest Period for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration, by
mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal, interest or premium (if any) on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided above or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon the termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Commitment Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Syndicated Eurocurrency Borrowing denominated in Dollars prior
to the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest in respect of Eurocurrency Borrowings
denominated in English Pounds Sterling shall be computed on the basis of a year
of 365 days and (ii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the base rate of JPMCB shall
be computed on the basis of a year of 365 days (or 366 days in a leap year);
interest shall in each case be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

-28-



--------------------------------------------------------------------------------

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a Competitive
Eurocurrency Borrowing) for the Affected Currency for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Competitive Eurocurrency Borrowing, any Lender that is required to make
such Loan) that the Adjusted Eurocurrency Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the Eurocurrency Rate (in the case of a Competitive
Eurocurrency Borrowing) for the Affected Currency for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective and, if the
Affected Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall
be continued as, or converted to, an ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Syndicated Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing, (iii) if the Affected Currency is Euros, any Borrowing Request that
requests a Syndicated Eurocurrency Borrowing denominated in Euros shall be
ineffective and (iv) any request by a Borrower for a Competitive Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective; provided
that (A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by a Borrower for Competitive Eurocurrency Borrowings
denominated in the Affected Currency may be made to Lenders that are not
affected thereby, and (b) the provisions of this Section shall not apply to any
determination of the Adjusted Eurocurrency Rate or the Eurocurrency Rate (as the
case may be) for the Interest Period for any Eurocurrency Borrowing if the
applicable Eurocurrency Rate is available on the Screen as contemplated by the
first sentence of the definition of “Eurocurrency Rate”.

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans or Fixed Rate Loans made by such
Lender;

 

-29-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan or Fixed Rate Loan to any
Borrower (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the respective Borrower will pay to
such Lender, in Dollars, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Company will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail calculations of such amount
or amounts, shall be delivered to the Company and shall be conclusive absent
manifest error. The respective Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan of any Borrower other than
on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Syndicated Eurocurrency Loan of any
Borrower other than on the last day of an Interest Period therefor, (c) the
failure to borrow, convert, continue or prepay any Syndicated Loan of any
Borrower on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), (d) the failure by any
Borrower to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any Syndicated Eurocurrency Loan or
Fixed Rate Loan of any Borrower other than on the last day of an Interest Period
therefor as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.

 

-30-



--------------------------------------------------------------------------------

In the case of a Eurocurrency Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted Eurocurrency Rate for such Currency (in the
case of a Syndicated Eurocurrency Loan) or the Eurocurrency Rate for such
Currency (in the case of a Competitive Eurocurrency Loan) for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the eurocurrency market at the commencement of such period. No
Borrower shall be responsible for losses described in this Section 2.14 arising
more than six (6) months prior to its receipt of notice of such determination by
the respective Lender requesting compensation for such loss. Such notice, to be
effective, shall be accompanied by a calculation of such losses in reasonable
detail. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The respective
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.15. U.S. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. In addition, each Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

-31-



--------------------------------------------------------------------------------

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the United States of America, or
any treaty to which the United States of America is a party, with respect to
payments under this Agreement by any Borrower shall deliver to the Company (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Company, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments by such Borrower to be made without withholding or at a reduced rate.

SECTION 2.16. Foreign Taxes.

(a) Payments to be Made Free and Clear of Foreign Taxes. All payments on account
of the principal of and interest on the Loans, fees and all other amounts
payable hereunder by any Approved Borrower organized under a Foreign
Jurisdiction to or for the account of the Administrative Agent or any Lender,
including amounts payable under paragraph (c) of this Section, shall be made
free and clear of and without reduction or liability for Foreign Taxes. Such
Approved Borrower will pay all Foreign Taxes applicable to it, without charge to
or offset against any amount due to the Administrative Agent or any Lender,
prior to the date on which penalties attach thereto, except for any such Foreign
Taxes (other than Foreign Taxes imposed on or in respect of any amount payable
by such Approved Borrower hereunder) the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained, so long as no claim for such Foreign Taxes is made on the
Administrative Agent or any Lender.

(b) Indemnification by Approved Borrowers. Each Approved Borrower organized
under a Foreign Jurisdiction shall indemnify the Administrative Agent and each
Lender against, and reimburse the Administrative Agent and each Lender on demand
for, any Foreign Taxes applicable to it and any loss, liability, claim or
expense, including interest, penalties and legal fees, that the Administrative
Agent or such Lender may incur at any time arising out of or in connection with
any failure of such Approved Borrower to make any payment of Foreign Taxes when
due.

(c) Gross-Up for Foreign Taxes. In the event that any Approved Borrower
organized under a Foreign Jurisdiction is required by applicable law, decree or
regulation to deduct or withhold Foreign Taxes from any amounts payable on,
under or in respect of this Agreement or the Loans made to it, such Approved
Borrower shall (to the fullest extent permitted by applicable law) promptly pay
the Person entitled to such amount such additional amounts as may be required,
after the deduction or withholding of Foreign Taxes, to enable such Person to
receive from such Approved Borrower on the due date thereof, an amount equal to
the full amount stated to be payable to such Person under this Agreement. Each
Lender shall provide to such Approved Borrower such forms or certificates as
such Approved Borrower may reasonably request to establish such Lender’s
entitlement to an exemption from or reduction of Foreign Taxes, but no Lender
shall be required to provide any form or certificate if it determines in its
discretion that the provision of such form or certificate could adversely affect
it or it is not legally entitled to provide such form or certificate.

(d) Evidence of Payment of Foreign Taxes. Each Approved Borrower organized under
a Foreign Jurisdiction shall furnish to the Administrative Agent, upon the
request of any Lender (through the Administrative Agent), together with
sufficient certified copies for distribution to each Lender requesting the same
(identifying the Lenders that have so requested), original official tax receipts
(or certified copies thereof) in respect of each payment of Foreign Taxes
required under this Section made by such Approved Borrower or such other
information, documents and receipts that the Administrative Agent or such Lender
may reasonably require to establish to its satisfaction that full and timely
payment has been made of all Foreign Taxes required to be paid under this
Section within 30 days after the date such payment is made.

 

-32-



--------------------------------------------------------------------------------

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrowers. Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time,
on the date when due, in immediately available funds, without set-off,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder (including facility fees, payments required under Section 2.13, and
payments required under Section 2.14 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.14, which are payable in such Foreign Currency) shall be made in
Dollars. Notwithstanding the foregoing, if any Borrower shall fail to pay any
principal of any Loan when due (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if any
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing shall be made from the Lenders, each payment of a facility
fee under Section 2.10 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.07
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments (or, in the case of
payment of facility fees, pro rata according to the amounts of their respective
Revolving Credit Exposures); (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Syndicated Loans) or their respective
Loans (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Syndicated Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Syndicated Loans of such Borrower held by them;
and (iv) each payment of interest on Syndicated Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Borrower then due and payable to the respective
Lenders.

 

-33-



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the respective
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15 or 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13, 2.15 or 2.16, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

-34-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13 or 2.14, or if any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.15 or 2.16, or if any Lender becomes a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans), accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including any amounts payable under Section 2.14 as a result of
such assignment), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15 or 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.19. Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $100,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$250,000,000. The Company may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit E hereto (with such changes as are
reasonably agreed to by the Company, the Administrative Agent and the Increasing
Lender), and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto (with such changes as are reasonably agreed to by the Company, the
Administrative Agent and the Augmenting Lender). No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Commitments pursuant to this Section 2.19. Increases and new
Commitments created pursuant to this Section 2.19 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 5.03 shall be
satisfied or waived by the Required Lenders and (B) the Company shall be in
compliance (on a pro forma basis) with the covenants contained in Sections 6.09
and 6.10 and (ii) the Administrative Agent shall have received documents and
opinions of counsel consistent with those delivered on the Effective Date as to
the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Commitments, (i) each Augmenting Lender, if any, shall become a Lender,
(ii) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Syndicated Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Syndicated Loans, and (iii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Syndicated Loans as of the date of any increase in the Commitments (with

 

-35-



--------------------------------------------------------------------------------

such reborrowing to consist of the Types of Syndicated Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (iii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.14 if the deemed payment
occurs other than on the last day of the related Interest Periods.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement (including Sections 2.17(c) or 2.17(d) to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the daily amount of the Commitment of such
Defaulting Lender pursuant to Section
 2.10(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included, and such Defaulting Lender shall not be deemed to be a Lender,
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently in an adverse manner than other
affected Lenders shall require the consent of such Defaulting Lender and
(ii) any amendment or modification that increases, or extends the maturity of,
such Defaulting Lender’s Commitment, or reduces the principal amount of, or rate
of interest on, any Loans made by such Defaulting Lender, shall require the
consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent in the following
order of priority: (a) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; (b) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; (c) third, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement; (d) fourth, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and (e) fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided that, with respect to this clause (e), if such payment is (x) a
prepayment of the principal amount of any Loans which such Defaulting Lender has
funded and (y) made at a time when the conditions set forth in Section 5.03 are
satisfied, such payment shall be applied solely to prepay the Applicable
Percentage of the outstanding principal amount of Loans of each non-Defaulting
Lender prior to being applied to the prepayment of the Loans of such Defaulting
Lender.

In the event that the Administrative Agent and the Company agree in writing in
their discretion that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage whereupon such Lender

 

-36-



--------------------------------------------------------------------------------

will cease to be a Defaulting Lender and any amounts held in the segregated
account referenced above shall be distributed to such Lender, provided that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder in the status of Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Representations and Warranties. Each of the Company and the Approved Borrowers,
as applicable, represents and warrants to the Lenders that:

Part A. Representations and Warranties of the Company.

SECTION 3.01. Corporate Existence. Each of the Company and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.

SECTION 3.02. Financial Condition. The Company has heretofore furnished to the
Lenders (i) the consolidated balance sheets of the Company and its Consolidated
Subsidiaries as at December 31, 2006, December 31, 2007, and December 31, 2008
and the related consolidated statements of operations, cash flows and changes in
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
the three fiscal years ended December 31, 2008, with the opinion thereon of
Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheets and
related statements of operations, cash flows and stockholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarters ended
March 31, 2009, June 30, 2009 and September 30, 2009 (with respect to which the
auditors have performed an SAS 100 review). Such financial statements fairly
present, in all material respects, the consolidated financial condition of the
Company and its Consolidated Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods presented, all in
accordance with GAAP (except, in the case of clause (ii), for normal year-end
audit adjustments and/or absence of full footnote disclosures). Neither the
Company nor any of its Material Subsidiaries had on said dates any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. Since December 31, 2008, there has been no event or
condition that could result in a Material Adverse Effect.

SECTION 3.03. Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Company) threatened against the Company and/or any of its Material Subsidiaries
will not, in the opinion of the General Counsel of the Company, result in
imposition of liability or assessment against (including seizure of) property
that would result in a Material Adverse Effect.

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction

 

-37-



--------------------------------------------------------------------------------

or decree of any Governmental Authority, or any material agreement or instrument
to which the Company or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument, other than immaterial conflicts under
contractual obligations.

SECTION 3.05. Corporate Action of the Obligors. The Obligors have all necessary
corporate power and authority to execute, deliver and perform their obligations
under this Agreement; the execution, delivery and performance by the Obligors of
this Agreement have been duly authorized by all necessary corporate action on
their part; and this Agreement has been duly and validly executed and delivered
by the Obligors and constitutes the legal, valid and binding obligation of the
Obligors, enforceable in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Obligors of this Agreement or for the
validity or enforceability thereof.

SECTION 3.07. Use of Loans. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock and no part of the proceeds of any Loan
hereunder will be used to buy or carry, or to extend credit to others to buy or
carry, any Margin Stock.

SECTION 3.08. ERISA. The Company and the ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

SECTION 3.09. Taxes. United States Federal income tax returns of the Company
have been examined and closed through the fiscal year of the Company ended
December 31, 2000. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company or any of its Subsidiaries except for
those being contested in good faith and for which adequate reserves have been
established in accordance with GAAP. The charges, accruals and reserves on the
books of the Company and its Material Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Company, adequate. If the
Company is a member of an affiliated group of corporations filing consolidated
returns for United States Federal income tax purposes, it is the “common parent”
of such group.

SECTION 3.10. Investment Company Act. None of the Obligors is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11. Credit Agreements. Schedule II is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Company or any of its
Material Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $150,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described in Schedule II.

 

-38-



--------------------------------------------------------------------------------

SECTION 3.12. Hazardous Materials and Environmental Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Company and each of its Material Subsidiaries have obtained all permits,
licenses and other authorizations (“Permits”) required under all applicable
Environmental Laws, for their respective operations, businesses and assets, and
such Permits are in full force and effect and the Company and each of its
Material Subsidiaries are in compliance with the terms and conditions of all
such Permits;

(ii) the Company and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(iii) neither the Company nor any of its Material Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Company or any of
its Material Subsidiaries have knowledge that any such notice will be received
or is being threatened;

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Company or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;

(v) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Company or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(vi) neither the Company nor any of its Material Subsidiaries has contractually
assumed or undertaken responsibility for any liability or obligation of any
Person arising under or relating to any Environmental Laws.

(b) Compliance Review. In the ordinary course of its business, the Company
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Company has reasonably
concluded that, except as expressly disclosed in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2008 (as amended by the
Company’s Current Report on Form 8-K filed on May 13, 2009)

 

-39-



--------------------------------------------------------------------------------

and the Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2009
(as amended by the Company’s Quarterly Report on Form 10-Q/A filed on August 8,
2009), such associated liabilities and costs, including the costs of compliance
with Environmental Laws, are unlikely to have a Material Adverse Effect.

SECTION 3.13. Full Disclosure. The Company has heretofore furnished to each of
the Lenders a true copy of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2008 (as amended by the Company’s Current Report
on Form 8-K filed on May 13, 2009) (the “Annual Report”), as filed by the
Company with the Securities and Exchange Commission. Except as disclosed in
writing to the Lenders, the annual, quarterly and other periodic reports most
recently delivered to the Lenders pursuant to this Section or Section 3.02 do
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

SECTION 3.14. Anti-Terrorism Laws.

(a) Neither the Company nor any of its Material Subsidiaries (i) has violated or
is in violation of Anti-Terrorism Laws or (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in the “Forty Recommendations” and “Nine Special Recommendations” published by
the Organisation for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering.

(b) Neither the Company nor any of its Material Subsidiaries is an Embargoed
Person.

(c) Neither the Company nor any of its Material Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

Part B. Representations and Warranties of the Approved Borrowers. Each Approved
Borrower represents and warrants to the Lenders that:

SECTION 3.15. Existence of Approved Borrowers. It (a) is duly organized and
validly existing under the laws of the jurisdiction of its formation; (b) has
all requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

SECTION 3.16. No Breach. None of the execution and delivery of its Designation
Letter, the consummation of the transactions herein contemplated and compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent under, the charter or by-laws of such Approved
Borrower, or any applicable law or regulation, or any order, writ, injunction or
decree of any Governmental Authority, or any agreement or instrument to which
such Approved Borrower or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument.

 

-40-



--------------------------------------------------------------------------------

SECTION 3.17. Corporate Action. Such Approved Borrower has all necessary power
and authority to execute, deliver and perform its obligations under its
Designation Letter and to perform its obligations hereunder; the execution and
delivery by such Approved Borrower of its Designation Letter and the performance
by such Approved Borrower hereunder and thereunder have been duly authorized by
all necessary action on its part; and its Designation Letter when executed and
delivered by such Approved Borrower, will constitute, the legal, valid and
binding obligation of such Approved Borrower, enforceable in accordance with its
terms.

SECTION 3.18. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or for the validity or enforceability thereof.

SECTION 3.19. Taxes on Payments of Approved Borrowers. Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter.

ARTICLE IV

GUARANTEE

SECTION 4.01. Guarantee. The Guarantors hereby jointly and severally guarantee
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code, regardless of whether allowed or allowable in such proceeding) on the
Loans made by the Lenders to, and the promissory notes held by the Lenders
pursuant to Section 2.08(f) of, any Borrower and all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
any Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by any Borrower under this Agreement (including pursuant to
its Designation Letter), in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally further agree that if
any Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, each of the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal. This is a guarantee of payment and not
of collection. For the avoidance of doubt, the guarantee by the Company
hereunder is in respect of the Guaranteed Obligations of the Approved Borrowers.

SECTION 4.02. Obligations Unconditional. The obligations of each of the
Guarantors under Section 4.01 are joint and several and absolute and
unconditional irrespective of the value, genuineness, validity, regularity,
legality or enforceability of the obligations of any Borrower under this
Agreement or any other agreement or instrument referred to herein or therein
(including any

 

-41-



--------------------------------------------------------------------------------

Designation Letter), or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (including any immunity, sovereign
or otherwise, to which any Borrower may be entitled), it being the intent of
this Section that the obligations of each of the Guarantors hereunder shall be
joint and several and absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantors hereunder:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be amended,
done or omitted;

(iii) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;

(iv) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(v) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

(vi) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(vii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 4.03. Reinstatement. The obligations of each of the Guarantors under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and each of the Guarantors agrees that
it will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration.

 

-42-



--------------------------------------------------------------------------------

SECTION 4.04. Subrogation. Each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code, as now or hereafter in effect) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IV and further agrees that for the benefit of each of its creditors
(including each Lender and the Administrative Agent) that any such payment by it
of the Guaranteed Obligations of any Borrower shall constitute a contribution of
capital by each of the Guarantors to such Borrower or, if evidenced by an
instrument in form and substance (and containing terms of subordination)
satisfactory to the Required Lenders, indebtedness subordinated in right of
payment to the principal of and interest (including post-petition interest) on
the Loans owing by such Borrower.

SECTION 4.05. Remedies. Each of the Guarantors agrees that, as between the
Guarantors and the Lenders, the obligations of any Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by each of the Guarantors for purposes of said
Section 4.01.

SECTION 4.06. Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 4.07. Release of Subsidiary Guarantors. If, in compliance with the terms
and provisions of this Agreement, all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a Person or Persons, none of which is the Company or
any of its Subsidiaries, such Transferred Guarantor shall, upon the consummation
of such sale or transfer, be automatically released from its obligations under
this Agreement (including under Section 9.03 hereof). Furthermore, a Subsidiary
Guarantor shall be automatically released from its obligations as a Subsidiary
Guarantor hereunder to the extent such Subsidiary Guarantor no longer guarantees
the Indebtedness and obligations (including any refinancing or replacement of
such Indebtedness and obligations) under the Credit Agreement, dated June 16,
2008, entered into among the Company, the guarantors party thereto, the lenders
party thereto and JPMCB as administrative agent (including any restatement or
replacement of such Credit Agreement, the “2008 Credit Agreement”) or in the
event the Indebtedness under the 2008 Credit Agreement is repaid in full in
cash. At the request of the Company, the Administrative Agent shall execute such
documents as are necessary to evidence any release pursuant to this
Section 4.07, so long as the Company shall have provided the Administrative
Agent such certifications or documents as the Administrative Agent shall
reasonably request in order to demonstrate compliance with this Agreement.

SECTION 4.08. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4.04. The provisions of
this Section 4.08 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 4.09. List of Subsidiary Guarantors. Schedule VI lists each Subsidiary
Guarantor as of the Effective Date.

 

-43-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

SECTION 5.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be satisfactory to the Administrative Agent (and to the extent specified below,
to each Lender) in form and substance (or such condition shall have been waived
in accordance with Section 9.02):

(a) Executed Counterparts. From each initial Obligor, a counterpart of this
Agreement signed on behalf of such initial Obligor.

(b) Opinion of Counsel to the Company. A favorable written opinion of
(i) Debevoise & Plimpton LLP, substantially in the form of Exhibit B-1,
(ii) Maura A. Smith, General Counsel and Corporate Secretary, Joseph R. Saab,
Chief Counsel – Compliance and Governance and Marla F. Adair, Senior Counsel -
Corporate Law, substantially in the applicable forms of Exhibit B-2 and
(iii) Potter Anderson & Corroon LLP, special Delaware counsel for the
Guarantors, substantially in the form of Exhibit B-3 (and the Company hereby
instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Lead Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the borrowings hereunder by the Company, and the Guarantee of the Guaranteed
Obligations by the Guarantors, each of which shall be reasonably satisfactory to
the Lead Arrangers in form and substance.

(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the Chief Executive Officer or Chief Financial Officer or another senior
financial officer of the Company, in the form of Exhibit C.

(e) Termination of 2006 Credit Agreement. Evidence that the “Commitments” under
and as defined in the 2006 Credit Agreement shall have been terminated and the
principal of and interest on all Loans and all other amounts outstanding under
the 2006 Credit Agreement shall have been paid in full.

(f) Patriot Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 9.15.

(g) Other Documents. Such other documents as the Administrative Agent or any
Lender may reasonably request.

The effectiveness of the obligations of the Lenders to make Loans hereunder
shall also be subject to the conditions precedent that:

(i) No Material Adverse Change. Since December 31, 2008, there has been no
material adverse change in the consolidated financial condition, operations,
business or prospects taken as a whole of the Company and its Subsidiaries from
that set forth in the respective financial statements of the Company as at said
date (and the Administrative Agent shall have received a certificate to such
effect from a senior financial officer of the Company).

 

-44-



--------------------------------------------------------------------------------

(ii) Fees. The Company shall have paid such fees as it shall have agreed to pay
to any Lender or the Administrative Agent in connection herewith, including the
reasonable fees and expenses of Sidley Austin LLP, special New York counsel to
JPMCB, in connection with the negotiation, preparation, execution and delivery
of this Agreement and the Loans hereunder (to the extent that statements for
such fees and expenses have been delivered to the Company).

The Administrative Agent shall notify in writing the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

SECTION 5.02. Initial Loan to any Approved Borrower. The obligations of the
Lenders to make Loans hereunder to any Approved Borrower shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):

(a) Designation Letter. A Designation Letter, duly executed by such Approved
Borrower and the Company.

(b) Opinion of Counsel to Approved Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel for such
Approved Borrower, in form and substance satisfactory to the Administrative
Agent.

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of such Approved Borrower, the authorization of the
borrowings hereunder by such Approved Borrower and of the guarantee of the
obligations of the Approved Borrower hereunder by the Company, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Financial Statements. The financial statements of such Approved Borrower
required pursuant to the fourth paragraph of such Approved Borrower’s
Designation Letter.

(e) Other Documents. Such other documents as the Administrative Agent or any
Lender may reasonably request.

SECTION 5.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Company in Part A of Article III
(other than the last sentence of Section 3.02) shall be true and correct on and
as of the date of such Borrowing;

(b) in the case of any Borrowing by an Approved Borrower, the representations
and warranties of such Approved Borrower in Part B of Article III shall be true
and correct on and as of the date of such Borrowing; and

(c) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and the respective Borrower on the date thereof as to the matters
specified in the preceding sentence.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE COMPANY

The Company agrees that, so long as any of the Commitments are in effect and
until payment in full of all Loans hereunder, all interest thereon and all other
amounts payable by any Obligor hereunder:

Part A. Affirmative Covenants.

SECTION 6.01. Financial Statements. The Company shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
statements of earnings and cash flow of the Company and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of a senior
financial officer of the Company which certificate shall state that said
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Company and its
Consolidated Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of earnings, cash flows and
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
such year and the related consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, and accompanied by an unqualified opinion
thereon of Deloitte & Touche LLP or any other independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as at the end of, and for, such fiscal
year;

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Company shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section;

(e) promptly after the Company knows or has reason to know that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Company has taken and proposes to take with respect thereto;

 

-46-



--------------------------------------------------------------------------------

(f) as soon as available and in any event within 100 days after the end of each
fiscal year of each Approved Borrower but only to the extent prepared by the
Company or such Approved Borrower, statements of earnings, cash flow and common
shareholders’ equity (if any) of such Approved Borrower for such year and the
related balance sheet as at the end of such year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year,
accompanied by a certificate of a senior financial officer of the Company, which
certificate shall state that said financial statements fairly present the
financial condition and results of operations of such Approved Borrower in
accordance with generally accepted accounting principles, consistently applied,
as at the end of, and for, such fiscal year;

(g) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Company becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(h) from time to time such other information regarding the business, affairs or
financial condition of the Company or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request (on its own behalf or on behalf of any Lender).

The Company will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Company (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Company has taken and proposes to take with respect thereto) and
(ii) setting forth in reasonable detail the computations necessary to determine
whether the Company is in compliance with Sections 6.09 and 6.10 as of the end
of the respective quarterly fiscal period or fiscal year.

Information required to be delivered pursuant to this Section (other than the
certificate described in the preceding paragraph) shall be deemed to have been
delivered in accordance with this Section on the date on which the Company
notifies the Administrative Agent that such information has been posted on the
Company’s website on the Internet, at www.sec.gov or at another website
identified by the Company in a notice to the Administrative Agent and accessible
by the Lenders without charge.

SECTION 6.02. Litigation. The Company will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company or any of its Material Subsidiaries, except any proceeding which, if
adversely determined, would not have a Material Adverse Effect.

SECTION 6.03. Corporate Existence, Etc.

(a) The Company will, and will cause each of its Material Subsidiaries to:
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section shall prohibit
any transaction expressly permitted under Section 6.07); comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
would reasonably be expected to result in a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being

 

-47-



--------------------------------------------------------------------------------

maintained; maintain all of its properties used or useful in its business in
good working order and condition, ordinary wear and tear excepted; provided,
however, that the Company or any Subsidiary of the Company may discontinue the
maintenance of a property if such discontinuance is, in the opinion of the
Company, desirable in the conduct of its business and is not likely to have a
Material Adverse Effect; keep proper books of record and account in which
entries are made of all dealings and transactions in relation to its business
and activities; and upon reasonable advance notice, permit representatives of
any Lender or the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by such Lender or the Administrative Agent.

(b) The Company will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.04. Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05. Use of Proceeds. The Company will, and will cause each Approved
Borrower to, use the proceeds of the Loans made to it hereunder solely for its
general corporate purposes (in compliance with all applicable legal and
regulatory requirements), including acquisition financing and commercial paper
liquidity; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.

SECTION 6.06. Additional Subsidiary Guarantors. The Company will cause each
Person that becomes a Subsidiary of the Company (other than an Excluded
Subsidiary) to execute and deliver to the Administrative Agent a Joinder
Agreement not later than 30 days after such Person becomes a Subsidiary. The
Company will cause each Subsidiary that ceases to be an Excluded Subsidiary to
execute and deliver to the Administrative Agent a Joinder Agreement not later
than 30 days after the end of the first fiscal quarter ending after such
Subsidiary ceases to be an Excluded Subsidiary. Notwithstanding the foregoing,
in the event such Subsidiary is not required to guarantee the obligations under
the 2008 Credit Agreement (as defined in Section 4.07) such Subsidiary shall not
be subject to the requirement of this Section 6.06).

Part B. Negative Covenants.

SECTION 6.07. Prohibition of Fundamental Changes. The Company will not, nor will
it permit any of its Material Subsidiaries to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Company will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business or assets, whether now
owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business). Notwithstanding the foregoing
provisions of this Section:

(a) any Subsidiary of the Company that is not a Subsidiary Guarantor may be
merged or consolidated with or into: (i) the Company if the Company shall be the
continuing or surviving corporation or (ii) any other Subsidiary; provided that
if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person;

 

-48-



--------------------------------------------------------------------------------

(b) any Subsidiary of the Company that is not a Subsidiary Guarantor may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company or a Wholly Owned Subsidiary of the
Company;

(c) any Subsidiary of the Company may merge or consolidate with any other Person
if (i) the surviving Person is a Wholly Owned Subsidiary of the Company and
(ii) after giving effect thereto no Default would exist hereunder;

(d) any Subsidiary Guarantor may (i) be merged or consolidated with or into:
(x) the Company if the Company shall be the continuing or surviving corporation,
(y) any other Subsidiary Guarantor or (z) any Subsidiary that is not a
Subsidiary Guarantor, if such Subsidiary Guarantor shall be the continuing or
surviving Person, (ii) sell, lease, transfer or otherwise dispose of less than
substantially all of its assets to the Company or a Wholly Owned Subsidiary of
the Company and (iii) sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or a Wholly Owned Subsidiary of the Company that is a Subsidiary
Guarantor; and

(e) in addition to the dispositions permitted pursuant to clauses (a) through
(d) of this Section and dispositions not otherwise restricted by this
Section 6.07 (which for the avoidance of doubt shall include sales or transfers
of accounts receivable and related rights and assets to Red Bird Receivables LLC
and those certain Subsidiaries which are part of the Company’s European account
receivable securitization program in the ordinary course of business), any
Subsidiary of the Company may sell or otherwise dispose of any other assets
(including by merger or consolidation) if, after giving effect to any such sale
or disposition, the book value (determined at the time of sale or disposition)
of such assets, together with the aggregate book value of all other assets sold
or disposed of under this Section 6.07(e) since December 31, 2008 (assuming this
Section 6.07 had been in effect since December 31, 2008), does not exceed 20% of
Total Assets at December 31, 2008.

SECTION 6.08. Limitation on Liens. The Company will not, nor will it permit any
of its Material Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Company or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(c) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

-49-



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Company after the
date of this Agreement, provided that such Liens are in existence at the time
the respective Persons become Subsidiaries of the Company and were not created
in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;
provided further that no such Lien shall extend to or cover any property of the
Company or such Material Subsidiary other than the respective property so
acquired and improvements thereon; and provided further, that the principal
amount of Indebtedness secured by any such Lien shall at no time exceed 95% of
the fair market value (as determined in good faith by a senior financial officer
of the Company) of the respective property at the time it was acquired (by
purchase, construction or otherwise);

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project Assets; provided that (x) such
Indebtedness is
non-recourse to any other assets; (y) the aggregate principal amount of
Indebtedness secured by Liens permitted by this paragraph (h) may at no time
exceed $200,000,000 and (z) such Liens attach to such Project Assets within two
years after the initial acquisition or completion of construction or development
of such Project Assets;

(i) Liens upon real and/or personal property of the Company or any Material
Subsidiary of the Company in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

 

-50-



--------------------------------------------------------------------------------

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule V;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Company or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.09. Total Debt to Total Capital Ratio. The Company will not at any
time permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.10. Minimum Consolidated Net Worth. The Company will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:

(a) Any Borrower shall default in the payment when due of any principal of any
Loan; or any Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness, or (iii) Indebtedness owed by any Material
Subsidiary to the Company) of the Company or any of its Material Subsidiaries
aggregating $200,000,000 or more shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase or otherwise), prior to its
stated maturity; or

 

-51-



--------------------------------------------------------------------------------

(c) Any representation, warranty or certification made or deemed made herein or
in any Designation Letter (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or of any Designation
Letter (or thereof), shall prove to have been false or misleading in any
material respect as of the time made or furnished; or

(d) The Company shall default in the performance of any of its obligations under
any of Sections 6.07, 6.08, 6.09 or 6.10; or any Obligor shall default in the
performance of any of its other obligations in this Agreement and such default
shall continue unremedied for a period of thirty days after notice thereof to
such Obligor (through notification to the Company) by the Administrative Agent
or any Lender (through the Administrative Agent); or

(e) The Company or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Company or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Company or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Company or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 90 or more days; or an order for relief against the
Company or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(i) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(j) Any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended, it being agreed that an
employee of the Company or any Consolidated Subsidiary for whom shares are held
under an employee stock ownership, employee retirement, employee savings or
similar plan and whose shares are voted in accordance with the instructions of
such employee shall not be a member of a group of persons within the meaning of
said

 

-52-



--------------------------------------------------------------------------------

Section 13 or 14 solely because such employee’s shares are held by a trustee
under said plan) shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities Exchange
Commission under said Act, as amended) of 35% or more of the outstanding shares
of stock of the Company having by the terms thereof ordinary voting power to
elect (whether immediately or ultimately) a majority of the board of directors
of the Company (irrespective of whether or not at the time stock of any other
class or classes of stock of the Company shall have or might have voting power
by reason of the happening of any contingency); or

(k) During any period of 24 consecutive calendar months, a majority of the board
of directors of the Company shall no longer be composed of individuals (i) who
were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of June 4, 2008 between the Company and the Bank of the New
York, as trustee, as, such Supplemental Indenture is in effect on such date)
shall occur; or

(m) Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or any
Obligor shall repudiate or deny any portion of its liability or obligation for
the obligations of any Borrower hereunder or any of the Guaranteed Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, (a) the
Administrative Agent may and, upon request of Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, shall, by
notice to the Company, cancel the Commitments and they shall thereupon
terminate, and (b) the Administrative Agent may and, upon request of Lenders
holding more than 50% of the aggregate unpaid principal amount of the Loans
(including Competitive Loans) shall, by notice to the Company, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder (including any amounts
payable under Section 2.14) to be forthwith due and payable, whereupon such
amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by each Obligor; and (2) in the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of this Article VII with respect to any
Obligor, the Commitments shall automatically be canceled and the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Obligors hereunder (including any amounts payable under
Section 2.14) shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

-53-



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Administrative Agent shall not be required to take any action that, in
its judgment or the judgment of its counsel, may expose the Administrative Agent
to liability or that is contrary to this Agreement or applicable Requirements of
Law, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders

 

-54-



--------------------------------------------------------------------------------

and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

In the event that the Administrative Agent shall become a Defaulting Lender it
shall cooperate in good faith with efforts initiated by the Company, if any, to
replace it with a successor Administrative Agent that is satisfactory to the
Required Lenders and the Company (including resigning in connection with such
replacement).

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Company or any Guarantor, to any Borrower at Office of the
Treasurer, International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197
(Telecopy No. (901) 419-4539; Telephone No. (901) 419-4740); with a copy to the
Office of the General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy
No. (901) 419-1248; Telephone No.
(901) 419-3829);

(ii) if to the Administrative Agent, to JPMCB, Loan and Agency Services – Texas,
1111 Fannin 10th Floor, Houston, Texas 77002, Attention of Leselie Opeyemi
(Telecopy No. (713) 427-6307 and Telephone No. (713) 750-2318) and Sushma
Charania (Telecopy No. (713) 427-6307 and Telephone No. (713) 750-3536);
provided that, in the case of any notice that relates to a Loan denominated in a
Foreign Currency, a copy thereof shall be delivered to J.P. Morgan Europe
Limited, 125 London Wall, London. EC2Y-5AJ, Attention: James Beard (Telecopy No.
011-44-207-777-2360/2085; Telephone No. 011-44-207-777-2355); and

 

-55-



--------------------------------------------------------------------------------

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Each Approved Borrower hereby agrees that any
notice or other communication provided for herein to be given by or to such
Approved Borrower may be given by or to the Company on behalf of such Approved
Borrower in the manner specified above and neither the Administrative Agent nor
any Lender shall be required to accept as effective any notice or other
communication purporting to have been issued directly by an Approved Borrower
(and not by the Company on behalf of such Approved Borrower).

(b) Platform. Each Obligor further agrees that Administrative Agent may make all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement , including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (collectively, the
“Communications”) available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Obligors, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such Person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

(c) Public/Private. Each Obligor hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Company clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Company represents and

 

-56-



--------------------------------------------------------------------------------

warrants that no Public Sider Communication contains or will contain any MNPI.
“Private Siders” means Lenders’ employees and representatives who have declared
that they are authorized to receive MNPI. “Public Siders” means Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to the Company or
its Affiliates’ securities or loans. “MNPI” means material non-public
information (within the meaning of United States federal securities laws) with
respect to the Company, its Affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will designate at least one individual to receive Private Sider Communications
on its behalf in compliance with its procedures and applicable law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Private Sider Communications may be sent by
electronic transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by (x) each Borrower, (y) in the case of a waiver, amendment or
modification of Article IV, each other Obligor and (z) the Required Lenders or
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 

-57-



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder, or reductions of Commitments, shall be applied as among
the Lenders or Types or Classes of Loans, without the written consent of each
Lender affected thereby,

(v) release all or substantially all of the Subsidiary Guarantors from their
Guarantee (except as expressly provided in Section 4.07) or limit their
liability in respect of such Guarantee, without the written consent of each
Lender, or

(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder or release the Company’s obligations in respect of any Approved
Borrower, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers and their
respective Affiliates, including the reasonable fees, charges and disbursements
of one primary counsel (in addition to one local counsel per jurisdiction) for
the Administrative Agent and the Lead Arrangers, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any proposed or effective amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent, the Lead Arrangers or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property or facility owned or operated by the Company or any of its
Subsidiaries, or any liability arising under any Environmental Law related in
any way to the

 

-58-



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent and the Lead
Arrangers under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent and the Lead Arrangers such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent and the Lead Arrangers, as applicable, in their
respective capacities as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the Lead Arrangers, Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Lead Arrangers and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of:

(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default referred to
in clause (a), (e), (f) or (g) of Article VII has occurred and is continuing,
any other assignee; and

 

-59-



--------------------------------------------------------------------------------

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15, 2.16 and 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Obligors, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Obligors, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Obligors and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-60-



--------------------------------------------------------------------------------

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the Company
or the Administrative Agent sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Obligors, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b), that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. Notwithstanding anything in this paragraph to the contrary, any bank
that is a member of the Farm Credit System that (a) has purchased a
participation from CoBank in the minimum amount of $10,000,000 on or after the
Effective Date, (b) is, by written notice to the Company and the Administrative
Agent (“Voting Participant Notification”), designated by CoBank as being
entitled to be accorded the rights of a voting participant hereunder (any bank
that is a member of the Farm Credit System so designated being called a “Voting
Participant”) and (c) receives prior written consent of the Company and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of CoBank shall be correspondingly reduced), on a
dollar-for-dollar basis, as if such participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of assignee as set forth in
Exhibit A hereto and (ii) state the dollar amount of the participation
purchased. The Company and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. Each Lender, acting for this purpose as an agent of the Company,
shall maintain a register for recordation of the names and addresses of its
Participants and the amounts of their participations, the entries in which
participant register shall be conclusive.

 

-61-



--------------------------------------------------------------------------------

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Obligors, to comply with Section 2.15(e) as though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for

 

-62-



--------------------------------------------------------------------------------

the credit or the account of any Obligor against any of and all the obligations
of such Obligor now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and each Designation Letter shall be construed
in accordance with and governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01(a) (and
for such purpose, each Approved Borrower hereby irrevocably appoints the Company
as its authorized agent to accept such service of process in New York with
respect to this Agreement and its Designation Letter). Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-63-



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Company or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Company and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Company or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company. For the purposes of this paragraph, “Information” means
all information received from any Obligor relating to the Company or any of its
Subsidiaries (or their business) or obtained by the Administrative Agent or any
Lender from a review of the books and records of the Company or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Obligor; provided that, in the case of information received
from an Obligor after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. European Monetary Union.

(a) Definitions. As used herein, the following terms shall have the following
meanings:

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

-64-



--------------------------------------------------------------------------------

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

“Euros” means the single currency of Participating Member States of the European
Union, which shall be a Foreign Currency under this Agreement.

“National Currency” means the Currency, other than the Euro, of a Participating
Member State.

“Participating Member State” means each state so described in any EMU
Legislation.

“Target Operating Day” means any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

(b) Effectiveness of Provisions. The provisions of paragraphs (c) through (h) of
this Section shall be effective on the date hereof, provided that, if and to the
extent that any such provision relates to any state (or the Currency of such
state) that is not a Participating Member State on the date hereof, such
provision shall become effective in relation to such state (and such Currency)
at and from the date on which such state becomes a Participating Member State.

(c) Redenomination and Alternative Currencies. Each obligation under this
Agreement of a party to this Agreement which has been denominated in the
National Currency of a state that is not a Participating Member State on the
date hereof shall, effective upon the date on which such state becomes a
Participating Member State, be redenominated in Euros in accordance with EMU
Legislation; provided that, if and to the extent that any EMU Legislation
provides that an amount denominated either in Euros or in the National Currency
of a Participating Member State and payable within the Participating Member
State by crediting an account of the creditor can be paid by the debtor either
in Euros or in such National Currency, any party to this Agreement shall be
entitled to pay or repay any such amount either in Euros or in such National
Currency.

(d) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euros or in a National Currency, the Administrative
Agent shall not be liable to any Borrower or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in Euros or
in such National Currency, as the case may be) to the account of any Lender in
the Principal Financial Center in the Participating Member State which such
Borrower or such Lender, as the case may be, shall have specified for such
purpose. For the purposes of this paragraph, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments in
Euros or such National Currency.

 

-65-



--------------------------------------------------------------------------------

(e) Certain Rate Determinations. For the purposes of determining the date on
which the Eurocurrency Rate is determined under this Agreement for the Interest
Period for any Borrowing denominated in Euros (or in any National Currency),
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days. In addition, if the Administrative Agent determines,
with respect to the Interest Period for any Borrowing denominated in a National
Currency, that there is no IBOR displayed on the Screen for deposits denominated
in such National Currency, the Eurocurrency Rate for such Interest Period shall
be based upon IBOR displayed on the Screen for the offering of deposits
denominated in Euros.

(f) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to the Currency of any state that becomes a
Participating Member State shall be inconsistent with any convention or practice
in the interbank market for the basis of accrual of interest or fees in respect
of the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
Currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

(g) Rounding. Without prejudice and in addition to any method of conversion or
rounding prescribed by the EMU Legislation, each reference in this Agreement to
a minimum amount, or to a multiple of a specified amount, in a National Currency
to be paid to or by the Administrative Agent shall be replaced by a reference to
such reasonably comparable and convenient amount, or to a multiple of such
reasonably comparable and convenient amount, in Euros as the Administrative
Agent may from time to time reasonably specify.

(h) Other Consequential Changes. Without prejudice to the respective liabilities
of any Borrower to the Lenders and the Lenders to any Borrower under or pursuant
to this Agreement, except as expressly provided in this Section, each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time reasonably specify to be
necessary or appropriate to reflect the introduction of or changeover to the
Euro in Participating Member States.

SECTION 9.14. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Obligors under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of any Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder (in
this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and such Obligor hereby, as a separate obligation

 

-66-



--------------------------------------------------------------------------------

and notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify each Obligor that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Obligor. This information must be delivered to the Lenders and
the Administrative Agent no later than five days prior to the Effective Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

[Signature Pages Follow]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY,

as the Company

By   /s/ Errol A. Harris   Name:   Errol A. Harris   Title:   Vice President &
Treasurer

CENTRAL LEWMAR LLC,

as a Subsidiary Guarantor

By   /s/ Mark G. Stall   Name:   Mark G. Stall   Title:   Manager

INTERNATIONAL PAPER FINANCIAL SERVICES, INC.,

as a Subsidiary Guarantor

By   /s/ Sharon R. Ryan   Name:   Sharon R. Ryan   Title:   Vice President &
Secretary

INTERNATIONAL PAPER REALTY CORPORATION,

as a Subsidiary Guarantor

By   /s/ Thomas Connor   Name:   Thomas Connor   Title:   Vice President &
Assistant Treasurer

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and individually as a Lender

By   /s/ Peter S. Predun   Name:   Peter S. Predun   Title:   Executive Director

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and individually as a Lender By   /s/ Kevin
Ege   Name:   Kevin Ege   Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a

Co-Documentation Agent and individually as a

Lender

By   /s/ Grover Fitch   Name:   Grover Fitch   Title:   Managing Director

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

BNP PARIBAS, as a Documentation Agent and individually as a Lender By   /s/ Rick
Pace   Name:   Rick Pace   Title:   Managing Director By   /s/ Nanette Baudon  
Name:   Nanette Baudon   Title:   VP

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Documentation Agent and individually as a Lender By  
/s/ Michael Balok   Name:   Michael Balok   Title:   Senior Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as a Documentation Agent By   /s/ Frederick W.
Laird   Name:   Frederick W. Laird   Title:   Managing Director By   /s/ Heidi
Sandquist   Name:   Heidi Sandquist   Title:   Director DEUTSCHE BANK AG NEW
YORK BRANCH, as a Lender By   /s/ Frederick W. Laird   Name:   Frederick W.
Laird   Title:   Managing Director By   /s/ Heidi Sandquist   Name:   Heidi
Sandquist   Title:   Director

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

USB LOAN FINANCE LLC, as a Co-Documentation Agent and individually as a Lender
By   /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:   Associate Director By  
/s/ Marie Haddad   Name:   Marie Haddad   Title:   Associate Director

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Co-Documentation Agent and individually as a Lender
By   /s/ Greg Campbell   Name:   Greg Campbell   Title:   Senior Relationship
Manager, VP

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By   /s/ Jeffrey C. Norte   Name:   Jeffrey C. Norte  
Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Lender By   /s/
Ravneet Mumick   Name:   Ravneet Mumick   Title:   Authorized Signatory

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By   /s/ Paresh R. Shah   Name:   Paresh R. Shah  
Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By   /s/ Leon Mo   Name:   Leon Mo  
Title:   Authorized Signatory

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH as a Lender By   /s/
Michael D’Anna   Name:   Michael D’Anna   Title:   Director BANCO BILBAO VIZCAYA
ARGENTARIA S.A., NEW YORK BRANCH as a Lender By   /s/ Alex Dayral   Name:   Alex
Dayral   Title:   VP

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By   /s/ Bryan W. Ford   Name:   Bryan W. Ford  
Title:   Senior Vice President   6200 Poplar Avenue; Memphis, TN 38119   Phone:
901-580-5671   Fax: 901-580-5656

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By   /s/ Rod Hurst   Name:   Rod Hurst  
Title:   Managing Director CALYON NEW YORK BRANCH, as a Lender By   /s/ Yuri
Muzichenko   Name:   Yuri Muzichenko   Title:   Director

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By   /s/ Yasuhiko Imai   Name:
  Yasuhiko Imai   Title:   Senior Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By   /s/ Robert M. Martin   Name:  
Robert M. Martin   Title:   Senior Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

HSBC BANK USA, N.A, as a Lender By   /s/ Priyantha Weerasinghe   Name:  
Priyantha Weerasinghe   Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By   /s/ Carl S. Tabacjar, Jr.   Name:
  Carl S. Tabacjar, Jr.   Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By   /s/ Patrick McGraw   Name:  
Patrick McGraw   Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By   /s/ Paula Czach   Name:   Paula Czach
  Title:   Director and Execution Head

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender By   /s/ Mary H. Carey   Name:
  Mary H. Carey   Title:   Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender By   /s/ James P. Surless Name:   James P.
Surless Title:   Vice President By   /s/ Frederic S. Becker Name:   Frederic S.
Becker Title:   Senior Vice President

Signature Page to 3-Year Credit Agreement

International Paper Company



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

[See definitions of “Commitment” and “Lenders” in Section 1.01]

 

Name of Lender

   Commitment

JPMorgan Chase Bank N.A.

   $ 92,500,000

Citibank, N.A.

   $ 92,500,000

The Royal Bank of Scotland plc

   $ 80,000,000

BNP Paribas

   $ 80,000,000

Bank of America, N.A.

   $ 80,000,000

Deutsche Bank AG, New York Branch

   $ 80,000,000

UBS Loan Finance LLC

   $ 80,000,000

Wells Fargo Bank, N.A.

   $ 80,000,000

CoBank, ACB

   $ 110,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 75,000,000

Société Générale

   $ 70,000,000

Mizuho Corporate Bank, Ltd.

   $ 70,000,000

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

   $ 70,000,000

Regions Bank

   $ 70,000,000

Calyon, New York Branch

   $ 70,000,000

Sumitomo Mitsui Banking Corporation

   $ 50,000,000

PNC Bank, National Association

   $ 50,000,000

HSBC Bank USA, N.A.

   $ 50,000,000

The Bank of New York Mellon

   $ 50,000,000

U.S. Bank, National Association

   $ 25,000,000

The Bank of Nova Scotia

   $ 25,000,000

State Street Bank and Trust Company

   $ 25,000,000

Bank Hapoalim B.M.

   $ 25,000,000       

Total

   $ 1,500,000,000       



--------------------------------------------------------------------------------

SCHEDULE II

Material Agreements

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

SCHEDULE III

Approved Borrowers

[See Definition of “Approved Borrower” in Section 1.01]

None



--------------------------------------------------------------------------------

SCHEDULE IV

MCR COST

Calculation of the Mandatory Cost Rate

 

1. The Mandatory Cost Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB+C(B–D)+Ex0.01   per cent. per annum 100–(A+C)  

 

  (b) in relation to a Loan in any currency other than sterling:

 

Ex0.01   per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

-1-



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost Rate and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.11(d) (Default Interest)) payable for the
relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to EMU.

 

  (f) “Reference Banks” means, in relation to LIBOR and Mandatory Cost Rate, the
principal London offices of the Administrative Agent.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the Borrower
under the Loan Documents.

 

-2-



--------------------------------------------------------------------------------

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

-3-



--------------------------------------------------------------------------------

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

-4-



--------------------------------------------------------------------------------

SCHEDULE V

Existing Liens

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]

 

-5-



--------------------------------------------------------------------------------

SCHEDULE VI

Subsidiary Guarantors

[See Definition of “Subsidiary Guarantors” in Section 1.01]

Central Lewmar LLC

International Paper Financial Services, Inc.

International Paper Realty Corporation

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“3-Year Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the 3-Year Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the 3-Year Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the 3-Year Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    _____________________________ 2.    Assignee:   

_____________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrower:    _____________________________ 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The $1,500,000,000 Credit Agreement dated
as of November 20, 2009 between International Paper Company, the Subsidiary
Guarantors parties thereto, the Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent 6.    Assigned Interest:   

 

1

Select as applicable.

 

-1-



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans2  

Revolving Credit Commitments

   $      $           % 

Competitive Loans

   $      $           % 

Effective Date (herein, the “Effective Date”):                      , 20     [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:     Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:     Title:  

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:     Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

[Consented to:]4 INTERNATIONAL PAPER COMPANY By     Title:  

 

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

$1,500,000,000 3-YEAR CREDIT AGREEMENT DATED AS OF NOVEMBER 20, 2009

BETWEEN INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND

JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
3-Year Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the 3-Year Credit Agreement, (iii) the
financial condition of each Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the 3-Year Credit Agreement or (iv) the
performance or observance by each Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
3-Year Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the 3-Year Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the 3-Year Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the 3-Year Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the 3-Year Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the 3-Year
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

-4-



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT B-1

[Form of Opinion of Debevoise & Plimpton LLP, Special Counsel for the Obligors]

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B-2

[Forms of Opinions of Internal Counsels to the Company]

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B-3

[Form of Opinion of Potter Anderson & Corroon LLP, Special Delaware Counsel for
the Guarantors]

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Officer’s Certificate]

INTERNATIONAL PAPER COMPANY

November 20, 2009

I, [                    ], [senior financial officer] of International Paper
Company, a New York corporation (the “Company”), pursuant to Section 5.01(d) of
the Credit Agreement (the “Agreement”) dated as of November 20, 2009 among the
Company, the Subsidiary Guarantors from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement), DO HEREBY CERTIFY, in such capacity on
behalf of the Company, as follows:

(a) the representations and warranties of the Company in Part A of Article III
of the Agreement (other than the last sentence of Section 3.02 of the Agreement)
[and the representations and warranties of [                    ], as an
Approved Borrower, in Part B of Article III of the Agreement, in each case]5 are
true and correct on and as of the date hereof, except in the case of any such
representation or warranty that expressly relates to an earlier date, in which
case such representation or warranty is true and correct in all material
respects on and as of such earlier date; and

(b) no Default has occurred and is continuing.

[Signature Page Follows]

 

5

To be inserted if an Approved Borrower shall make a Borrowing on the Effective
Date.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the date first set forth above.

 

By:       Name:     Title:  

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D-1

[Form of Designation Letter]

[                ,     ]

To JPMorgan Chase Bank, N.A., as Administrative

Agent party to the 3-Year Credit Agreement

referred to below

Ladies and Gentlemen:

We make reference to the 3-Year Credit Agreement (the “3-Year Credit Agreement”)
dated as of November 20, 2009 between International Paper Company (the
“Company”), the Subsidiary Guarantors party thereto, the lenders named therein
and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the
3-Year Credit Agreement are used herein as defined therein.

Subject to the approval of the Lenders (to be evidenced by your signing at the
place below indicated and returning to the Company the enclosed copy of this
letter) the Company hereby designates                      (the “Approved
Borrower”), a Wholly Owned Consolidated Subsidiary of the Company, a corporation
duly incorporated under the laws of [State/Country], as an Approved Borrower in
accordance with Section 2.01(b) of the 3-Year Credit Agreement until such
designation is terminated in accordance with said Section 2.01(b).

The Approved Borrower hereby accepts the above-designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the 3-Year
Credit Agreement, adheres to the 3-Year Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for purposes of the 3-Year Credit Agreement and
agrees to be bound by and to perform and comply with the terms and provision of
the 3-Year Credit Agreement applicable to it as if it had originally executed
the 3-Year Credit Agreement. The Approved Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the 3-Year Credit Agreement) and other
communications in connection with the 3-Year Credit Agreement and the
transactions contemplated thereby and further agrees that the Administrative
Agent and the Lenders may conclusively rely on the foregoing authorization.

The Approved Borrower hereby submits with this Designation Letter, the
statements of earnings, cash flow and common shareholders’ equity (if any) of
the Approved Borrower for each of the most recently completed fiscal quarter and
the most recently completed fiscal year of the Approved Borrower and the related
balance sheets as at the end of such quarter and such year, respectively; and
the Company and the Approved Borrower each hereby certifies that the said
financial statements fairly present the financial condition and results of the
operations of such Approved Borrower in accordance with generally accepted
accounting principles, consistently applied, as at the end of, and for, such
quarter and such year, respectively.

The Company hereby represents and warrants to the Administrative Agent and the
Lenders that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Part A of Article III of the 3-Year
Credit Agreement are true and correct on the date hereof as if made on and as of
the date hereof and (ii) no Default has occurred and is continuing.

 

-1-



--------------------------------------------------------------------------------

The Approved Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, after giving effect to this Designation Letter, the
representations and warranties set forth in Part B of Article III of the 3-Year
Credit Agreement are true and correct on the date hereof.

The Approved Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Designation Letter or the 3-Year Credit Agreement, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. The Approved Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Approved Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Designation Letter or the 3-Year Credit
Agreement in any court referred to above. The Approved Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Approved Borrower irrevocably consents to service of process in the
manner provided for notices in Section 9.01(a) of the 3-Year Credit Agreement
(and for such purpose, the Approved Borrower hereby irrevocably appoints the
Company as its authorized agent to accept such service of process in New York
with respect to this Designation Letter and the 3-Year Credit Agreement).

The Approved Borrower hereby instructs its counsel to deliver to the Lenders and
the Administrative Agent the opinion referred to in Section 5.02(b) of the
3-Year Credit Agreement.

THE APPROVED BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER OR
THE 3-YEAR CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE APPROVED BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO
THE 3-YEAR CREDIT AGREEMENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS DESIGNATION LETTER AND THE 3-YEAR CREDIT AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

INTERNATIONAL PAPER COMPANY By:     Title:  

 

[APPROVED BORROWER] By:     Title:  

 

-2-



--------------------------------------------------------------------------------

Consent and Agree:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Title:  

 

-3-



--------------------------------------------------------------------------------

EXHIBIT D-2

[Form of Termination Letter]

[                ,     ]

To JPMorgan Chase Bank, N.A., as Administrative

Agent party to the 3-Year Credit Agreement

referred to below

Ladies and Gentlemen:

We make reference to the 3-Year Credit Agreement (the “3-Year Credit Agreement”)
dated as of November 20, 2009 between International Paper Company (the
“Company”), the Subsidiary Guarantors party thereto, the lenders named therein
and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the
3-Year Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as an Approved Borrower of
                    , a corporation incorporated under the laws of
[State/Country], in accordance with Section 2.01(b) of the 3-Year Credit
Agreement, effective as of the date of receipt of this notice by the
Administrative Agent. The undersigned hereby represent and warrant that all
principal of and interest on all Loans of the above-referenced Approved Borrower
and all other amounts payable by such Approved Borrower pursuant to the 3-Year
Credit Agreement have been paid in full on or prior to the date hereof.
Notwithstanding the foregoing, this Termination Letter shall not affect any
obligation which by the terms of the 3-Year Credit Agreement survives
termination hereof.

 

INTERNATIONAL PAPER COMPANY By:     Title  

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Increasing Lender Supplement]

INCREASING LENDER SUPPLEMENT, dated                 , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of November 20, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Paper Company (the “Company”), the Subsidiary Guarantors from time
to time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate amount of the Lenders’ Commitments under the
Credit Agreement by requesting one or more Lenders to increase the amount of its
Commitment;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the aggregate amount of the Lenders’ Commitments under the
Credit Agreement pursuant to such Section 2.19; and

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name:   Title:  

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER COMPANY By:     Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Name:   Title:  

 

-6-



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Augmenting Lender Supplement]

AUGMENTING LENDER SUPPLEMENT, dated                 , 20     (this
“Supplement”), to the Credit Agreement, dated as of November 20, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Paper Company (the “Company”), the
Subsidiary Guarantors from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Syndicated
Loans of $[                ].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                ]

 

-7-



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Delivery of an executed signature page to
this Supplement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Supplement.

[remainder of this page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name:   Title:  

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER COMPANY By:     Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:     Name:   Title:  

 

-9-



--------------------------------------------------------------------------------

EXHIBIT G

[Form of Joinder Agreement]

Reference is made to the 3-Year Credit Agreement, dated as of November 20, 2009
(the “Credit Agreement”) among INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Article I of the Credit Agreement), the Lenders, and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement in order to
induce the Lenders to make the Loans to or for the benefit of the Borrower;

WHEREAS, pursuant to Section 6.06 of the Credit Agreement, each Person that
becomes a Subsidiary of the Company (other than any Excluded Subsidiary) after
the date of the Credit Agreement or any Excluded Subsidiary that ceases to be an
Excluded Subsidiary is required to become a Subsidiary Guarantor under the
Credit Agreement by executing a Joinder Agreement. The undersigned Subsidiary
(the “New Guarantor”) is executing this joinder agreement (“Joinder Agreement”)
to the Credit Agreement as consideration for the Loans previously made.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 6.06 of the Credit Agreement, the New
Guarantor by its signature below becomes a Subsidiary Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor. The New Guarantor hereby agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Subsidiary Guarantor
thereunder and expressly assumes all obligations and liabilities of a Subsidiary
Guarantor thereunder. Each reference to a Subsidiary Guarantor in the Credit
Agreement shall be deemed to include the New Guarantor.

2. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

4. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

5. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 9.01 of the Credit
Agreement.

 

-10-



--------------------------------------------------------------------------------

6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

  [NEW GUARANTOR] By:       Name:   Title:   Address for Notices (if different
than as provided under Section 9.01(a) of the Credit Agreement):   JPMORGAN
CHASE BANK, N.A., as Administrative Agent By:       Name:   Title:

 

-12-